Citation Nr: 0213490	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  95-16 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of retinal detachment of the right eye, secondary 
to trauma, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 






INTRODUCTION

The veteran had active duty service from May 1952 to March 
1955.

This appeal arises from a June 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the veteran's claim of 
entitlement to an increased rating for service-connected 
residuals of retinal detachment of the right eye, secondary 
to trauma, evaluated as 30 percent disabling.  The Board 
remanded the case in August 1998 and April 2001 for 
additional development.  The requested development has been 
performed, and the case has been returned to the Board for 
appellate disposition.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  The service-connected residuals of retinal detachment of 
the right eye, secondary to trauma, are productive of 3/200 
corrected distant vision, with scarring which makes 
measurement of visual field loss impossible; but not 
blindness with only light perception; and the veteran's left 
eye has vision that is no worse than 20/40.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
residuals of retinal detachment of the right eye, secondary 
to trauma, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 4.7, 4.75, 
4.83a, 4.84a, Diagnostic Codes 6008, 6009 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  Insofar as the 
regulations add nothing of substance to the new legislation, 
the Board's consideration of them at this time do not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

The VCAA is applicable to all claims filed on or after the 
date of its enactment, November 9, 2000, or filed before the 
date of its enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
although the RO did not have the benefit of the explicit 
provisions of the VCAA or the implementing regulations at the 
time of the decision on appeal, the Board finds that VA's 
duties have been fulfilled.  

VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West Supp. 2002).  In this regard, it is noted that the 
appellant was notified, in the RO's June 1994 decision and in 
its cover letter of the same date, that the evidence did not 
show that the criteria for a rating in excess of 30 percent 
for residuals of retinal detachment of the right eye 
secondary to trauma had been met.  The veteran was informed 
thereby of the evidence that was considered in reaching that 
decision.  He was again notified of the criteria required for 
an increased rating for his service-connected right eye 
disability in the Statement of the Case (SOC), and several 
Supplemental Statements of the Case (SSOC's) that were issued 
after his filing of his Notice of Disagreement in August 
1994.  Therefore, the rating decision, as well as the SOC and 
SSOC's, informed the veteran of the relevant criteria.  VA 
has no outstanding duty to inform him that any additional 
information or evidence is needed insofar as the thorough 
discussions in the rating decision, the SOC and the SSOC's 
sent to the veteran informed him of the information and 
evidence that was needed to substantiate this claim, 
revealing full compliance with VA's notification 
requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  In this regard, it is noted that 
the record shows that the RO has secured all medical records 
identified by the veteran as pertinent to his increased 
rating claim, and has ordered medical examinations to clarify 
the current severity of the service-connected right eye 
disability.  Also, in January 2002, the RO requested the 
veteran to identify all health care providers who had treated 
him for the disability in issue, and he was notified that VA 
would attempt to obtain all identified treatment reports.  
There is no record of a response.  In addition, in July 2002, 
the RO notified the veteran that he had 60 days in which to 
submit any additional evidence in support of his claim.  In 
August 2002, the RO informed the veteran that his claim had 
been transferred to the Board, and he was notified of the 
procedures for submitting additional evidence to the Board.  
However, no additional medical evidence was submitted in 
response to either the July or August 2002 letters.

The Board therefore finds that VA has complied with its duty 
to notify, as re-defined by the VCAA and further explained in 
Quartuccio v. Principi, No. 01- 997 (U. S. Vet. App. June 19, 
2002).  Furthermore, the veteran has not asserted that any 
relevant evidence has not been associated with the claims 
file, or that any additional development is required.  Based 
on the foregoing, the Board initially finds that all evidence 
necessary for an equitable disposition of the matter on 
appeal has been obtained and developed by the agency of 
original jurisdiction, as there is no reasonable possibility 
that any further assistance would aid the veteran in 
substantiating this claim.  See 38 C.F.R. §§ 3.159(d); Wensch 
v. Principi, 15 Vet. App. 362 (2001).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

II.  Increased Rating

The veteran's service medical records indicate that in April 
1954 he was involved in a motor vehicle accident in which he 
sustained a concussion, fractured facial bones, and eye 
injury.  Specifically, the fundus of the right eye was noted 
to have large choroidal tears, and the retina was detached.  
The veteran was discharged due to his injuries, with 
diagnoses that included diplopia, right eye.

In January 1956, the RO granted service connection for 
diplopia, evaluated as 30 percent disabling (the RO 
subsequently recharacterized the veteran's right eye 
disability as noted on the cover page of this decision).  In 
October 1993, the veteran filed a claim for an increased 
rating.  In June 1994, the RO denied the claim.  The veteran 
has appealed that denial.  The Board further notes that in 
its June 1994 decision, the RO denied a claim for glaucoma.  
An appeal of that particular denial has not been perfected, 
and that decision has become final.  See 38 U.S.C.A. 
§ 7105(a).

The veteran argues that an increased rating is warranted for 
his residuals of retinal detachment of the right eye 
secondary to trauma.  Specifically, he argues that his right 
eye is shown to have no better than 20/200 vision.  He also 
argues that his scarring of the right eye is not fully 
accounted for by the rating schedule.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where entitlement to service 
connection has been established and an increase in disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A disability rating for visual impairment is based on the 
best distant vision obtainable after the best correction by 
glasses.  38 C.F.R. § 4.75.

Measurement of the visual field will be made when there is 
disease of the optic nerve or when otherwise indicated.  38 
C.F.R. § 4.76.  The measurement of muscle function will be 
undertaken only when the history and findings reflect disease 
or injury of the extrinsic muscles of the eye, or of the 
motor nerves supplying these muscles.  38 C.F.R. § 4.77.

In order to determine impairment of central visual acuity, 
the percentage evaluation will be found from Table V of 
Section 4.84a by intersecting the horizontal row appropriate 
for the Snellen index for one eye and the vertical column 
appropriate to the Snellen index of the other eye.  For 
example, if one eye has a Snellen index of 5/200 (1.5/60) and 
the other eye has a Snellen index of 20/70 (6/21), the 
percentage evaluation is found in the third horizontal row 
from the bottom and the fourth vertical column from the left.  
The evaluation is 50 percent and the Diagnostic Code (DC) is 
6073.  38 C.F.R. § 4.83a.

In the present case, the veteran's service-connected 
residuals of retinal detachment of the right eye secondary to 
trauma are evaluated as 30 percent disabling under 38 C.F.R. 
§ 4.84a, DC 6008.  According to DC 6008, ratings for unhealed 
eye injuries, in chronic form, are to be rated under DC 6009.  
Under DC 6009, an unhealed injury of the eye is rated from 10 
to 100 percent under the criteria for impairment of visual 
acuity or field loss, pain, rest-requirements or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology, with 10 percent being 
the minimum rating during active pathology.  38 C.F.R. 
§ 4.84a, Part 4, DCs 6008, 6009.

The medical evidence for consideration in this case consists 
of VA outpatient treatment reports, and examination reports, 
dated between 1992 and 2002, and a report from Jeffrey 
Kublin, O.D., dated in July 1994.  Dr. Kublin's report shows 
that the veteran's right eye vision was 20/400, and that his 
left eye vision was 20/20.  The VA outpatient treatment 
reports show several treatments for eye symptoms between 1992 
and 1994, with diagnoses that included glaucoma, blepharitis, 
and decreased vision secondary to retinal detachment.  

A VA examination report, dated in February 1994, notes that 
the veteran had 20/20 vision in his left eye (corrected), and 
20/100 vision in his right eye (corrected).  The examiner 
stated that there was a (otherwise unspecified) visual field 
deficit.  There was no diplopia.  Bilateral glaucoma was 
noted.  The diagnosis was status post retinal detachment 
secondary to trauma or orbital fracture with decreased in 
vision in the right eye.  

In a September 1994 statement, a VA optometrist reported a 
history of a right eye traumatic retinal detachment in 1954, 
with continuous treatment by VA since 1991, and said that the 
veteran's best corrected vision in his right eye had always 
been 20/200 or less, with no functional vision and a guarded 
prognosis.

A VA examination report, dated in February 1995, shows that 
the veteran complained of blurred vision that cleared with 
blinking.  The report notes that the veteran had 20/15 vision 
in his left eye (corrected), and 20/400 vision in his right 
eye (with glasses).  The right eye was minimally reactive, 
and the extraocular motilities measured "safe."  There was 
a mild posterior subscapular cataract, and glaucoma in both 
eyes, but no overt diplopia.  Visual studies revealed "an 
overall profound depression in the right visual field as well 
as constriction with a remaining island of inferior nasal 
visual field in an arcuate distribution."  There was loss of 
central visual field, the upper visual field and the inferior 
temporal visual field in the right eye.  Scarring was noted 
on the right eye, which compounded the central vision loss.      

A VA examination report, dated in November 1998, shows that 
the veteran had no complaints of pain, diplopia, flashes of 
light, or floating spots.  The report notes that the veteran 
had 20/20 vision in his left eye (corrected, near and 
distance), and his right eye had corrected visual acuity of 
3/500 (near) and 20/20 (distance).  Left eye uncorrected 
visual acuity was 20/60, near and distance.  There was no 
diplopia.  The right eye had a reduced visual field.  The 
diagnoses were visual acuity decreased in the right eye 
secondary to trauma 45 years ago from a car accident, with a 
longstanding retinal detachment, and primary open-angle 
glaucoma, both eyes, with a narrow angle component.   

A QTC examination report, dated in June 2002, shows that the 
veteran reported a history of glaucoma in both eyes, as well 
as glaucoma surgery in both eyes.  On examination, 
uncorrected vision in the right eye was 3/200, which was also 
the best corrected vision with any lens.  Corrected vision in 
the left eye was 20/20.  The veteran was able to read Jaeger 
3 print easily with both eyes.  The visual field of the left 
eye was full.  The right eye had extensive scarring in the 
posterior pole and in the macular area, with an extensive 
scleral buckle and scarring of the retina on the nasal side.  
The examiner stated that the veteran had extremely poor 
vision in his right eye and that he doubted "if it has ever 
been any better than 3/200 since the injury."  He noted that 
it was impossible to do any kind of accurate visual field 
testing for the right eye because the veteran could only see 
out of the corner of his eye and could not recognize a 
fixation target or a small white object approaching fixation.  
The right eye was noted to have "extremely limited vision."

The QTC examiner further stated the following:

I certainly agree that there is an 
inconsistency in the chart and that 
several examiners have said that his 
visual acuity in the right eye was 
20/200.  I doubt that this is true and I 
believe that it is just a transcription 
error.  Certainly most of the examiners 
have agreed with what I am telling you 
now, which is that the vision in the 
right eye is limited to counting fingers 
at just three or four feet.  

The Board initially notes that it has afforded the findings 
in the QTC examination report the greatest probative value, 
as this is the most recent examination report of record.  
Francisco.

In summary, the veteran is not shown to have anatomical loss 
of an eye, or blindness with only light perception in either 
eye.  See 38 C.F.R. § 4.79, 4.84a; see also June 2002 QTC 
examination report.  His left eye is shown to have visual 
acuity that is no worse than 20/40.  The right eye has 
"extremely limited vision," which is limited to counting 
fingers at three to four feet, and accurate visual field 
testing for the right eye is not possible due to scarring.  

The veteran's right eye disorder is currently evaluated as 30 
percent disabling.  A 30 percent evaluation is the maximum 
schedular evaluation for loss of vision of one eye, where, as 
here, there is no anatomical loss of an eye, and where left 
eye vision is normal.  See 38 C.F.R. § 4.84a, Diagnostic 
Codes 6063 to 6079 (2002).  Accordingly, the claim must be 
denied.

The Board points out that, given that the 30 percent 
evaluation is the maximum schedular evaluation for blindness 
of one eye in the absence of anatomical loss of the eye and 
when the other eye is normal, the QTC examiner's inability to 
measure the visual field in the veteran's right eye, and the 
veteran's argument that he has no better than 20/200 vision 
in his right eye, are not a basis for a rating in excess of 
30 percent.  See 38 C.F.R. § 4.84a and Table V; see also DC 
6080.

The Board further points out that, for special monthly 
compensation purposes, loss of use or blindness of one eye, 
having only light perception, will be held to exist when 
there is inability to recognize test letters at one foot and 
when further examination of the eye reveals that perception 
of objects, hand movements, or counting fingers cannot be 
accomplished at three feet.  Lesser extents of vision, 
particularly perception of objects, hand movements, or 
counting fingers at distances 
less than three feet is considered of negligible utility.  
See 38 U.S.C.A. § 1114(k) (West 1991); 38 C.F.R. 
§ 3.350(a)(4).  In the present case, the QTC examination 
report shows that the criteria for loss of use or blindness 
of the veteran's right eye have not been met, as the veteran 
is able to count fingers at three to four feet.  Therefore, 
special monthly compensation is not warranted either.  

The Board also notes that an additional rating of 10 percent 
for continuous of active pathology is not warranted under DC 
6009, as the evidence does not show that the veteran has 
active pathology due to the detachment of the retina of his 
right eye.

Finally, the Board notes that, pursuant to 38 C.F.R. 
§ 3.321(b)(1), an extraschedular rating may be in order where 
there exists such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards.  The RO has already determined 
that the facts of this case do not require extraschedular 
consideration.  (See Supplemental Statement of the Case 
issued in May 1999.)  The Board agrees with this 
determination, as the record does not reflect frequent 
periods of hospitalization due to the veteran's service-
connected disability in issue, nor has there been a showing 
of interference with his employment to a degree greater than 
that contemplated by the regular schedular standards, which 
are noted to be based on the average impairment of 
employment.  See also 38 C.F.R. § 4.1.  There is currently no 
objective evidence in the record of actual interference with 
employment to show that the veteran' right eye vision loss 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.  Thus, the record does not present an 
exceptional case where the currently assigned evaluation of 
30 percent may be inadequate.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board finds that the criteria 
for referral for consideration of a grant of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In short, the service-connected residuals of retinal 
detachment of the right eye secondary to trauma are 
productive of 3/200 corrected distant vision, with scarring 
which makes measurement of visual field loss impossible; but 
not blindness with only light perception; and the veteran's 
left eye has vision that is no worse than 20/40.

In view of the above finding, the Board concludes that the 
criteria for a rating in excess of 30 percent for the 
service-connected residuals of retinal detachment of the 
right eye, secondary to trauma, have not been met.  In 
reaching this decision, the Board has considered the 
veteran's representative's argument that the most recent 
examiner did not review the claims file, as requested by the 
Board in its remand.  However, a review of the report shows 
that the examiner stated that he had reviewed the claims 
file.  Furthermore, the examination report shows that the 
entire veteran's medical history was taken into consideration 
and that his eyes were examined.

The Board also notes there are no other medical findings in 
the claims file which are more favorable to this claim than 
those contained in the QTC report.  Accordingly, the Board 
finds that there is no basis to find that the veteran's June 
2002 examination was inadequate, or that a new examination is 
required.

The Board has considered the applicability of the benefit-of-
the-doubt rule; however, as the preponderance of the evidence 
is against the appellant's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


CONTINUED ON THE NEXT PAGE

ORDER

A rating in excess of 30 percent for residuals of retinal 
detachment of the right eye, secondary to trauma, is denied.


		
	ROBINSON ACOSTA
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

